Case 9:08-cv-81215-CMA Document 247 Entered on FLSD Docket 09/18/2019 Page 1 of 2




                              UNITED STATES DISTRICT COURT
                              SOUTHERN DISTRICT OF FLORIDA

                         CASE NO. 08-81215-CIV-ALTONAGA/Goodman

  SUPREME FUELS TRADING FZE,

         Plaintiff,
  v.

  HARRY SARGEANT, III; et al.,

        Defendants.
  _______________________________/

                                                ORDER

         THIS CAUSE came before the Court on Plaintiff, Supreme Fuels Trading FZE’s Motion

  to Compel Defendant, International Oil Trading Company, LLC to Complete Fact Information

  Sheet [ECF No. 245], filed September 17, 2019. Local Rule 7.1(a)(3) of the U.S. District Court

  for the Southern District of Florida provides:

         Prior to filing any motion in a civil case, . . . counsel for the movant shall confer
         (orally or in writing), or make reasonable effort to confer (orally or in writing), with
         all parties or non-parties who may be affected by the relief sought in the motion in
         a good faith effort to resolve by agreement the issues to be raised in the motion. . .
         . At the end of the motion, and above the signature block, counsel for the moving
         party shall certify . . . counsel for the movant has made reasonable efforts to confer
         . . . which efforts shall be identified with specificity in the statement (including the
         date, time, and manner of each effort), but has been unable to do so.

  Id. (alterations and emphasis added). The Rule further states “[f]ailure to comply . . . may be cause

  for the Court to grant or deny the motion and impose on counsel an appropriate sanction.” Id.

  (alterations added).

         Plaintiff’s counsel states “on September 17, 2019, he attempted to confer telephonically

  with Melissa Coffey, counsel for Defendant/Judgment Debtor IOTC USA, in a good faith effort

  to resolve the issues raised in this Motion, but was unable to do so prior to the filing of the instant

  motion.” (Mot. 3). One attempted phone conversation, made on the day the Motion was filed,
Case 9:08-cv-81215-CMA Document 247 Entered on FLSD Docket 09/18/2019 Page 2 of 2

                                                CASE NO. 08-81215-CIV-ALTONAGA/Goodman


  hardly constitutes a good faith effort to resolve by agreement the issues raised in the Motion.

         Accordingly, it is

         ORDERED AND ADJUDGED that Plaintiff, Supreme Fuels Trading FZE’s Motion to

  Compel Defendant, International Oil Trading Company, LLC to Complete Fact Information Sheet

  [ECF No. 245] is DENIED without prejudice.

         DONE AND ORDERED in Miami, Florida, this 18th day of September, 2019.



                                                       _________________________________
                                                       CECILIA M. ALTONAGA
                                                       UNITED STATES DISTRICT JUDGE

  cc:    counsel of record




                                                   2
